Citation Nr: 1108071	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in December 2010.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court is applicable to this appeal.

The regulations regarding PTSD were amended effective July 13, 2010, "by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor."  (Fed. Reg. Vol. 75, No. 133, July 13, 2010).  The changes apply to cases on appeal to the Board, but have not yet been decided.  

The primary result of the amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  (VA Training Letter (TL) 10-05 (July 16, 2010).)  It was noted in TL 10-05 that "The impetus to revise the stressor criteria contained in § 3.304(f) was to address the hostile environments in which our military forces have been operating in recent years, specifically Operations Enduring Freedom (OEF) and Iraqi Freedom (OIF)."

Instructions in TL 10-05 indicate that once a claim for PTSD has been received, the Veterans Service Representative (VSR) should review the application and available service records to determine if a VA examination should be scheduled.  It is well established that the criteria for scheduling a Veteran for an examination pursuant to VA's duty to assist under 38 U.S.C. § 5103A(d) is low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specific to PTSD claims under which the new § 3.304(f)(3) may be applicable, if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD-Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination.  (VA TL 10-05 (July 16, 2010).)  In this case, service personnel records and the Veteran's DD Form 214 indicate the receipt of the Presidential Unit Citation.

As part of his claim for service connection for PTSD, the Veteran avers that while deployed to Iraq with the Naval Mobile Construction Battalion from February to August 2003, he participated in a convoy to Baghdad in March 2003.  During the convoy, the unit wore chemical gear for between ten and fifteen days while they drove through zones with dead bodies and burning vehicles.  Service personnel records confirm that sometime in the period from October 2002 to September 2003, the Veteran was redeployed to Kuwait in support of Operation Enduring Freedom (EOF) and deployed to Iraq in support of Operation Iraqi Freedom (OIF).    

A second stressor identified by the Veteran was during his second deployment to Iraq with the Naval Mobile Construction Battalion from January 2004 to May 2004.  His unit came under small arms fire (mortar attack) in March or April 2004.  The blast nearly brought down the phone center.  The Veteran was in the phone center at the time and two other soldiers using phones were killed.  An attempt should be made to verify the Veteran's duty station during this time.

In order to comply with the revised regulation, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO is to review the available service personnel records to determine whether the Veteran served in a location involving "hostile military or terrorist activity."  The development may include resending the VA Form 21-0781 to the Veteran and any other actions deemed necessary to fulfill VA's duty to assist in developing these cases.  

2.  After the above action has been completed, if it is determined that the Veteran served in a location involving "hostile military or terrorist activity", he should be afforded a VA PTSD examination.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial Posttraumatic Stress Disorder Examination.  

In addition to the other information provided in the examination report, the psychiatrist or psychologist should specifically state whether or not the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity".  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative, if any, the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


